DETAILED ACTION
The amendment and RCE filed on 05/02/2022 has been entered and fully considered. Claims 1-7, 9-13, 15-16, 23-27, 29-34, 45-56 and 58-59 are pending, of which claims 1 and 29 are amended, and claim 58-59 are newly added.

Response to Amendment
In response to amendment, the examiner modifies rejection over the prior art established in the previous Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-6, 9-11, 15-16, 23, 26-27, 30, 33-34, 45-54 and 58-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay et al. (US 2007/0004044) (Ramsay) in view of Dixon (AACC’s fifth annual Mass Spectrometry Conference, 2015), Garyantes (US 6,565,813) and Thurman et al. (US 2011/0272405) (Thurman).
Regarding claims 1 and 29, Ramsay teaches a method of proteome analysis comprising the steps of:
obtaining a biological sample, wherein the biological sample is an animal tissue sample, animal biopsy, animal cell homogenate, animal cell fraction, cultured animal cells, non-cultured animal cells, animal whole blood, animal plasma, animal biological fluids, or a single cell organism (par [0005] [0044]);
transferring a first volume of the biological sample to a platform, where the platform comprises a substrate comprising at least one reactor well, each well has a non-zero total surface area less than 25 mm2, wherein the first volume is a non-zero amount less than 1000 nL (Fig. 1, par [0099]),
processing the biological sample in the at least one reactor well (par [0099]);
extracting from at least one reactor well on a plate having a plurality of reactor wells, a processed sample comprising less than 500 ng of a complement of proteins, peptides related to the complement of proteins, or both (Fig. 1, par [0099][0104])
transferring the extracted sample from the one well to a mass-spectrometry based analytical instrument (par [0105]); and
providing protein identification for each of a plurality of proteins composing the complement of proteins (par [0113] [0121]).
Ramsay teaches that the plate is microtiter plate (par [0092]). Thus, it is more likely that each well of the microtiter plate has a non-zero total surface area less than 25 mm2 and contains less than 1000 nl or 500 ng proteins, and the volume of the processed sample that is transferred is less than 50 µL.
It is conventional to substitute well with vessel, because both vessel and well are designed for holding liquid. The result is predictable.
Ramsay does not specifically teach dispensing the processed sample into one well on a well plate having a plurality of wells, wherein the one well is pre-loaded with a volume of a liquid carrier buffer; and diluting the processed sample, thereby yielding in the one well a diluted sample, before transferring the diluted sample from the one well to a mass-spectrometry based analytical instrument. In the analogous art of sample preparation for mass-spectrometry, Dixon teaches diluting the processed biological sample, thereby yielding a diluted sample (page 11). Dixon teaches that “Dilution of prepared sample minimizes the presence of salts and matrix effects.” (page 11). Dixon teaches that the biological sample includes urine, oral fluid, plasma, serum, whole blood, meconium and tissue (page 5). At time before the filing, it would have been obvious to one of ordinary skill in the art to diluting the processed sample that is transferred in Ramsay with preloaded liquid carrier buffer in another well, wherein the diluted sample has a volume of at least 5 μL, in order to minimize the presence of salts and matrix effects. A person skilled in the art would have been motivated to do so, because the extracted proteins from a biological sample may contains matrix co-extractives and salt that can change the ionization efficiency of an analyte causing signal suppression or enhancement.
Ramsay does not specifically teach using a well plate having a plurality of wells for diluting the processed sample. However, Ramsay discloses a well plate having a plurality of wells for sample processing. Therefore, it would have been obvious to one of ordinary skill in the art to use a corresponding similar well plate for diluting the processed sample, in order to streamline analyzing multiple samples. The corresponding similar well plate can be a duplicated well plate.
Ramsay does not specifically teach the diluting comprises dispensing a volume of a wash solution into the one reactor vessel and subsequently transferring the one reactor vessel's contents to the one well. However, a person skilled in the art would have appreciated that dispensing a volume of a wash solution into the one reactor vessel and subsequently transferring the one reactor vessel's contents to another well , would transfer more complete content from the reactor to the another well. 
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). In this case, the technique of wash and transfer has been widely used in a kitchen or a lab to completely transfer liquid from one container to another container. It is a knowledge generally available to one of ordinary skill in the art.
Ramsay does not teach that wherein the platform comprises a substrate comprising at least one reactor vessel having one or more hydrophilic surfaces configured for containment of a biological sample, a spacer containing a spacer aperture, wherein the spacer aperture is dimensioned to surround the at least one reactor vessel when the spacer is positioned on the substrate, and a cover positioned on the spacer. However, Garyantes teaches a platform wherein the platform comprises a substrate comprising at least one reactor vessel having one or more hydrophilic surfaces configured for containment of a biological sample (col. 13, lines 26-29), a spacer containing a spacer aperture, wherein the spacer aperture is dimensioned to surround the at least one reactor vessel when the spacer is positioned on the substrate, and a cover positioned on the spacer (Fig. 6, col. 13, lines 24-37). Garyantes teaches that “Typically, the virtual wells are formed by an arrangement of relatively hydrophilic domains within relatively hydrophobic fields. Solvated samples (compounds) and assay reagents are confined to the more hydrophilic domains of the virtual wells by the edges of the more hydrophobic fields. The use of virtual wells allows one to run high throughput screening assays that require the capture and washing of an assay component prior to reading, as well as assays simply requiring the mixing of components and reading, with assay mixtures having volumes on the order of about 10 ml to 10 ul.” (col. 3, lines 21-31). And “Spacers can aid in moving two plates into close proximity. Generally, spacers separating two plates can be from 100 um to 4,000 um thick.” (col. 7, line 59-61). At time before the filling it would have been obvious to one of ordinary skill in the art to use a platform wherein the platform comprises a substrate comprising at least one reactor vessel having one or more hydrophilic surfaces configured for containment of a biological sample (col. 13, lines 26-29), a spacer containing an aperture, wherein the aperture is dimensioned to surround the at least one reactor vessel when the spacer is positioned on the substrate, and a cover positioned on the spacer, in order to confine sample in the well and create small volume well for high throughput screening assays.
Garyantes does not specifically teach a membrane interposed between the spacer and the cover. However, Thurman teaches a sealing membrane (42) interposed between the two surfaces and seals the interface (Fig. 5, par [0040]). Thus, it would have been obvious to one of ordinary skill in the art to place a sealing membrane interposed between the spacer and the cover, in order to seal the interface.
Regarding claim 2, Ramsay teaches that wherein the complement of proteins, peptides related to the complement of proteins, or both are unlabeled (par [0113]).
Regarding claim 3, it would have been obvious to one of ordinary skill in the art to co-registering a spatial region of a tissue sample with a reactor vessel, and with a well, in order to track the process.
Regarding claims 4 and 5, it would have been obvious to one of ordinary skill in the art to optimize the dimensions of spatial region by routine experimentation.
Regarding claim 6, Ramsay teaches that wherein the liquid carrier buffer comprises a mass spectrometry-compatible surfactant (par [0075]).
Regarding claim 9, Ramsay teaches that wherein the plurality of proteins comprises at least 1000 proteins (par [0113]).
Regarding claim 10, Ramsay teaches that wherein the plurality of proteins comprises at least 2000 proteins (par [0113]).
Regarding claim 11, it would have been obvious to one of ordinary skill in the art to visually represent the analysis result, such as in computer screen display.
Regarding claim 15, A person skilled in the art would have appreciate repeatedly dispensing a volume of a wash solution into the one reactor vessel and subsequently transferring the one reactor vessel's contents to the one well , would transfer more complete content from the reactor to the well.
Regarding claims 16 and 33-34, it is conventional to use syringe for transferring liquid sample.
Regarding claims 30, Ramsay teaches obtaining a biological sample, transferring a first volume of the biological sample to the one reactor vessel (par [0015]) and processing the biological sample to obtain the processed sample (par [0015][0068]).
Since the well in Ramsay has dimension in micrometer, the first volume of sample that the well is more likely a non-zero amount and less than 1000 nL, 
Garyantes teaches that the volume of the well can be as small as 10 nl (col. 3, lines 21-31).
Regarding claims 23 and 26-27, since the well in Ramsay has dimension in micrometer, it is more likely that the biological sample that the well is less than 100 nL or is less than 50 μL, the volume of the liquid carrier buffer is less than 5 μL or less than 50 μL. 
Garyantes teaches that the volume of the well can be as small as 10 nl (col. 3, lines 21-31).
Regarding claims 45-46, Ramsay teaches that wherein the biological sample is a mammalian sample (par [0045]).
Regarding claims 47-48, Ramsay teaches that wherein the biological sample is of primate origin (par [0045]).
Regarding claims 49-50, Ramsay teaches that wherein the biological sample is a human sample (par [0045]).
Regarding claims 51-52, Ramsay teaches that wherein the biological sample is obtained from a subject that is at risk of, or has acquired, a particular condition or disease (par [0047]).
Regarding claims 53-54, Ramsay teaches that wherein the biological sample is cells isolated from whole blood or cell isolated from histological thin sections (par [0045]).
Regarding claim 58-59, Thurman fairly suggests that wherein membrane contains a membrane aperture that is dimensioned to surround the at least one reactor vessel when the membrane is positioned on the spacer (Fig. 5, par [0044]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon and Garyantes as applied to claims 1-6, 9-11, 15-16, 23, 26-27, 30, 33-34, 45-54 and 58-59 above, and further in view of Chang et al. (Journal of Proteome Research, 2015) (Chang).
Regarding claim 7, Ramsay does not specifically teach that wherein the MS-compatible surfactant comprises ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-D-glucopyranoside, n- dodecyl β-D-maltoside (DDM), digitonin, Span 80, Span 20, sodium deoxycholate, or a combination thereof. However, Chang teaches that wherein the MS-compatible surfactant comprises ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-D-glucopyranoside, n- dodecyl β-D-maltoside (DDM) and digitonin (page 1588, par 2). At time of the invention it would have been obvious to one of ordinary skill in the art to select ProteaseMAX, RapiGest, PPS Silent Surfactant, oxtyl β-D-glucopyranoside, n- dodecyl β-D-maltoside (DDM), digitonin as the MS-compatible surfactant, because the selection is based on its suitability for the intended use.
Claim 12-13 and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon and Garyantes as applied to claims 1-6, 9-11, 15-16, 23, 26-27, 30, 33-34, 45-54 and 58-59 above, and further in view of Seeley et al. (PNAS, 2008) (Seeley).
Regarding claim 12 and 31, while Ramsay teaches analyzing tissue sample (par [0044]), Ramsay does not specifically teach that wherein the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample. Seeley teaches that wherein the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample (Fig. 1B-C, page 18126, par 4). At time of the invention it would have been obvious to one of ordinary skill in the art to modify Ramsay and incorporate the visual representation comprises one or more of the protein identifications mapped to a spatial region of a tissue sample by co-registering a spatial region of the tissue sample with the one reactor, and with the one well, in order to characterize the tissue.
Regarding claim 13, Seeley teaches wherein the visual representation further comprises a quantification of protein amount for the one or more protein identifications (Fig. 1, page 18126, par 4).
Regarding claim 32, since the reactor vessel in Ramsay has dimension in micrometer, it would be more likely that wherein the spatial region has dimensions less than or equal to 500 μm.
Claim 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon and Garyantes as applied to claims 1-6, 9-11, 15-16, 23, 26-27, 30, 33-34, 45-54 and 58-59 above, and further in view of Cunanan et al. (US 2006/0154230) (Cunanan).
Regarding claim 24-25, Ramsay does not specifically teach that wherein the liquid carrier buffer is phosphate buffered saline, ammonium bicarbonate, tris(hydroxymethyl)aminomethane, liquid chromatography mobile phase, or a combination thereof. However, Cunanan teaches using phosphate-buffered saline as a buffer for storing biological tissue (par [0009]). Ramsay teaches that the biological sample include tissue (par [0044]). Thus, at time of the filing it would have been obvious to one of ordinary skill in the art to select phosphate buffered saline as the buffer for biological sample, because the selection is based on its suitability for the intended use.
Claim 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ramsay in view of Dixon and Garyantes as applied to claims 1-6, 9-11, 15-16, 23, 26-27, 30, 33-34, 45-54 and 58-59 above, and further in view of Morrogh et al. (BioTechniques, 2007) (Morrogh).
Regarding claim 55-56, Ramsay does not specifically teach that obtaining the animal tissue sample comprises laser-capture microdissection. However, Morrogh teaches that obtaining the animal tissue sample comprises laser-capture microdissection (page 41, par 1). Morrogh teaches that “The application of laser capture microdissection (LCM) technology to facilitate selective sampling of individual cells or groups of cells from histological specimens is gaining popularity and is now an established method of procuring cells for many downstream RNA, DNA, and protein experiments (1–7).” (page 41, par 1). At time before the filing it would ahe been obvious to one of ordinary skill in the art to select laser-capture microdissection for obtaining the animal tissue sample, because the selection is based on its suitability for the intended use.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 29 have been considered but are moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797